Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 7/19/2022 has been entered. Claims 1-10 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bai (CN 202636678) in view of Lee (CN 206789462) with citations made to attached machine translations.
Regarding claim 1, Bai teaches a cooking appliance comprising: a cooker body ([0032] electric pressure cooker); a lid for covering the cooker body ([0010] pot cover), the lid comprising a pressure-limiting valve ([0032] pressure limiting valve 3), a lever ([0032[ lever 8), and a button assembly ([0032] button assembly); the button assembly comprising a steam-discharging button ([0033] exhaust button 1) and a button seat ([0034] cover plate 7); the steam-discharging button being fastened to the button seat and being vertically movable for actuating the lever to push open the pressure-limiting valve for steam discharging ([0035] moving button down to press the lever 8); the button assembly further comprises a guiding rod ([0033] rotating slider 5); and wherein a downward movement of the steam-discharging button towards a predetermined position will cause a first end of the guiding rod to slide within the heart-shaped groove ([0035] limit slider 212 is repositioned in the limit groove 113 and the limit groove 515), and when the steam-discharging button is released after reaching the predetermined position, the first end of the guiding rod will slide to a lock position to lockingly engage with the heart-shaped groove, so as to keep the steam-discharging button at a steam-discharging position ([0035] limit slider 212 disengaged from limiting grooves) but is silent on the steam-discharging button further comprises a heart-shaped groove.
However, Lee teaches the steam-discharging button further comprises a heart-shaped groove ([0035] heat shaped groove on button 1).
Bai and Lee are considered to be analogous to the claimed invention because they are in the same field of locking buttons for electronic devices. It would have been obvious to have modified Bai to incorporate the teachings of Lee to have a heart shaped groove in order to provide a self locking mechanism that can be disassembled with a simple and compact structure (Lee [0005]).
Regarding claim 2, Bai and Lee teach the cooking appliance of claim 1, and Bai teaches when the guiding rod is at the lock position ([0035] rotary slider 5 moved), pushing the steam-discharging button downward will cause the guiding rod to leave the lock position, thereby unlocking the guiding rod from the heart-shaped groove ([0035] limit sliders disengaged from grooves); and the button assembly further comprises a spring ([0033] spring 6), the spring being operable to upwardly bias the steam-discharging button towards an initial position thereof, thereby causing the lever to return to its original position so that the pressure-limiting valve is correspondingly reset to a closed state ([0035] lever 8 released from downward position).
Regarding claim 3, Bai and Lee teach the cooking appliance of claim 1, and Bai teaches the cooking appliance is an electric pressure cooker ([0032] electric pressure cooker); the lid comprises a lower lid portion and an upper lid portion covering the lower lid portion from above ([0033] cover 2 and steel cover 4); the button seat is secured on a top wall of the lower lid portion (Fig. 1 cover plate 7 on steel cover 4); and at least a portion of the steam-discharging button extends through and above the upper lid portion (Fig. 9 button 1 showing protruding through cover 2).

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bai (CN 202636678) and Lee (CN 206789462)  as applied to claim 1 above, and further in view of Wooderson (US 6648162).
Regarding claim 4, Bai and Lee teach the cooking appliance of claim 2, and Bai teaches at least a portion of the plastic block is operable to move downwardly through the button seat and press on the first end of the lever, thereby pivoting the second end of the lever upward to activate the pressure-limiting valve ([0035] free end of lever 8 drives valve upward) but is silent on the steam-discharging button comprises a plastic block and a button cover for covering the plastic block from above; the heart-shaped groove is formed on the plastic block; the plastic block is constructed and arranged to move with the button cover; the plastic block and the button cover are separately formed to simplify respective molds thereof.
Bai teaches the heart-shaped groove is formed on the plastic block ([0035] heat shaped groove on button 1).
It would have been obvious to have modified Bai to incorporate the teachings of Lee to have a heart shaped groove in order to provide a self locking mechanism that can be disassembled with a simple and compact structure (Lee [0005]).
Wooderson teaches the steam-discharging button comprises a plastic block (Col. 5 lines 53-59 stopbar 35 made of plastic) and a button cover for covering the plastic block from above (Col. 6 lines 10-15 stopbar having locking handle 20); the plastic block is constructed and arranged to move with the button cover; the plastic block and the button cover are separately formed to simplify respective molds thereof (Col 6 lines 10-15 stopbar moving with locking handle).
Bai, Lee, and Wooderson are considered to be analogous to the claimed invention because they are in the same field of locking buttons and pressure cookers. It would have been obvious to have modified Bai and Lee to incorporate the teachings of Wooderson to have the button have a plastic block with a button cover, both moving together in order to have the block be made of sufficiently strong and resilient material (Wooderson Col. 5 lines 55- 60) and to allow the pot lid to be moved by engaging the stopbar with the button being pushed (Wooderson Col. 4 lines 1-10).
Regarding claim 5, Bai, Lee, and Wooderson teach the cooking appliance of claim 4, and Bai teaches the spring is disposed between the steam-discharging button and the button seat and enclosing the plastic block and the guiding rod, so as to prevent the guiding rod from sliding out of the heart-shaped groove (Fig. 4, spring 6 between button 1 and cover plate 7, enclosing cylindrical bar 514 and  rotary slider 5), but is silent on the button cover comprises one or more latching arms disposed thereon; the button seat comprises one or more latching apertures disposed thereon; the latching arms and the corresponding latching apertures mutually latch to secure the button cover and the plastic block to the button seat.
Wooderson teaches the button cover comprises one or more latching arms disposed thereon (Col 7. Lines 20-25 latch arms 80 and 95), the button seat comprises one or more latching apertures disposed thereon (Col. 9 lines 1-15 latch dogs 170 and 175); the latching arms and the corresponding latching apertures mutually latch to secure the button cover and the plastic block to the button seat (Col. 3 lines 45-55 latch arms and latch dogs engage, constraining the button).
It would have been obvious to have modified Bai and Lee to incorporate the teachings of Wooderson to have latch arms and latch apertures to secure the button cover in order to restrain the button and prevent it from returning to the upward position when steam is escaping from the cooker (Wooderson Col. 3 lines 50-65).
Regarding claim 6, Bai, Lee, and Wooderson teach the cooking appliance of claim 5, but Bai and Wooderson are silent on the guiding rod is substantially U-shaped and comprises a first end and a second end; and the second end of the guiding rod is rotatably secured to a bottom portion of the button seat.
Lee teaches the guiding rod is substantially U-shaped and comprises a first end and a second end ([0037] pointer 6 is u-shaped); and the second end of the guiding rod is rotatably secured to a bottom portion of the button seat ([0010] tail end of pointer at bottom of spring limiting column).
It would have been obvious to have modified Bai and Wooderson to incorporate the teachings of Lee to have a u-shaped guiding rod, having one end at the bottom of the seat in order to limit the swing range of the point (Lee [0011]).
Regarding claim 7, Bai, Lee, and Wooderson teach the cooking appliance of claim 4, but Bai and Wooderson are silent on the plastic block is substantially L-shaped, and comprises a substantially vertically extending first portion, and a second portion extending sideward from a bottom part of the first portion; and the heart-shaped groove is disposed on a surface of the first portion of the plastic block.
Lee teaches the plastic block is substantially L-shaped, and comprises a substantially vertically extending first portion, and a second portion extending sideward from a bottom part of the first portion (the button 1 , Fig. 1 L shaped with vertical first portion 103 and side portion 101); and the heart-shaped groove is disposed on a surface of the first portion of the plastic block ([0035] heat shaped groove on button 1).
It would have been obvious to have modified Bai and Wooderson to incorporate the teachings of Lee to have a plastic block being L shaped with a heart shaped groove in order to provide a self locking mechanism that can be disassembled with a simple and compact structure (Lee [0005]).
Regarding claim 8, Bai, Lee, and Wooderson teach the cooking appliance of claim 7, but Bai and Wooderson are silent on the button seat is formed by combining a first button seat with a second button seat; the first portion of the plastic block is disposed between the first button seat and the second button seat and is vertically movable therebetween; and
Lee teaches the button seat is formed by combining a first button seat with a second button seat ([0033] base 2 comprises slideway 5 with spring retainer post 501 and the pointer banking stop 502); the first portion of the plastic block is disposed between the first button seat and the second button seat and is vertically movable therebetween (Fig. 1 block 101 disposed in slideway 5, spring retainer post 501 and the pointer banking stop 502); and the second portion of the plastic block is disposed under the button seat so as to confine the plastic block with the button seat (Fig. 1 block 101 disposed in slideway 5, spring retainer post 501 and the pointer banking stop 502).
It would have been obvious to have modified Bai and Wooderson to incorporate the teachings of Lee to have the seat of two portions to contain the plastic box in order to provide a self locking mechanism that can be disassembled with a simple and compact structure (Lee [0005]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bai (CN 202636678), Lee (CN 206789462), and Wooderson (US 6648162) as applied to claim 1 above, and further in view of Li (CN 110870681) with citations made to attached machine translations.
Regarding claim 9, Bai, Lee, and Wooderson teach the cooking appliance of claim 7, but Bai and Lee are silent on the second portion of the plastic block comprises a projecting block having a sloped surface the lid comprises an opening-stop rod constructed and arranged for outward sliding movement relative to the lid when the lid is rotated towards a closed position relative to the cooker body; when the steam-discharging button is at a steam-discharging position, the opening-stop rod will downwardly press the sloped surface during the outward sliding movement, causing the plastic block to move downwardly to unlock the guiding rod from the heart-shaped groove, thereby allowing the spring to bias the steam-discharging button to return to the initial position thereof and to cause the lever to correspondingly return to the original position thereof, so as to put the pressure-limiting valve in the closed state when the lid is rotated towards the closed position; and when the steam-discharging button is at a higher location, the second portion of the plastic block is located above the opening-stop rod, such that the opening-stop rod is operable for the outward sliding movement without contacting the projecting block.
Wooderson teaches the second portion of the plastic block comprises a projecting block having a sloped surface (Col. 7 lines 25-30 rounded edge 41 of stopbar 35).
It would have been obvious to have modified Bai and Lee to incorporate the teachings of Wooderson to have the plastic block have a sloped edge in order to allow the upper locking handle to be slid over the rounded edge while the lid is rotated (Wooderson Col. 7 lines 25-35).
Li teaches the lid comprises an opening-stop rod constructed and arranged for outward sliding movement relative to the lid when the lid is rotated towards a closed position relative to the cooker body ([0093] gear member 500); when the steam-discharging button is at a steam-discharging position, the opening-stop rod will downwardly press the sloped surface during the outward sliding movement, causing the plastic block to move downwardly to unlock the guiding rod from the heart-shaped groove ([0094] button ejector rod 430 for the pressure regulating button 400), thereby allowing the spring to bias the steam-discharging button to return to the initial position thereof and to cause the lever to correspondingly return to the original position thereof, so as to put the pressure-limiting valve in the closed state when the lid is rotated towards the closed position ([0101] spring is restored to a free position when the pressure regulating button 400 is in the highest position) and when the steam-discharging button is at a higher location, the second portion of the plastic block is located above the opening-stop rod, such that the opening-stop rod is operable for the outward sliding movement without contacting the projecting block (Fig. 8 pressure regulating button 400 being higher than the gear 500)
Bai, Lee, Wooderson, and Li are considered to be analogous to the claimed invention because they are in the same field of locking buttons and pressure cookers. It would have been obvious to have modified Bai, Lee, and Wooderson to incorporate the teachings of Li to have an opening stop rod for movement relative to the lid, acting on the pot cover to release the steam and have the plastic block higher than the opening-stop rod in order to be able to achieve multi-stage pressure regulation using the rotating of the limiting valve (Li [0009]).

Claim 10 is are rejected under 35 U.S.C. 103 as being unpatentable over Bai (CN 202636678) and Lee (CN 206789462)  as applied to claim 1 above, and further in view of Li (CN 110870681) with citations made to attached machine translations.
Regarding claim 10, Bai and Lee teach the cooking appliance of claim 2, and Bai teaches the lid comprises a sliding rod disposed thereon ([0005] transmission rod); the sliding rod comprises a third end and a fourth end opposed thereto, at least a portion of the third end extending under the pressure-limiting valve, the fourth end extending along a portion of the lid into the cooker body ([0005] transmission rod having end under the pressure limiting valve) but is silent on the cooker body comprises a gradually elevated inclined surface disposed therein, wherein when the lid is rotated relative to the cooker body towards an open position, the fourth end is gradually elevated along the inclined surface, causing the third end of the sliding rod to push open the pressure-limiting valve, thereby opening the pressure-limiting valve when the lid is rotated towards the open position.
Li teaches on the cooker body comprises a gradually elevated inclined surface disposed therein, wherein when the lid is rotated relative to the cooker body towards an open position, the fourth end is gradually elevated along the inclined surface, causing the third end of the sliding rod to push open the pressure-limiting valve, thereby opening the pressure-limiting valve when the lid is rotated towards the open position ([0014] pot body, wherein lid is rotated to release the pressure regulating button).
It would have been obvious to have modified Bai and Lee to incorporate the teachings of Li to have the cooker body have a lid that is rotated open to open the pressure limiting valve in order to be able to achieve multi-stage pressure regulation using the rotating of the limiting valve (Li [0009]).

Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument toward claim 1, that Bai and Lee do not teach “the button assembly further comprises a guiding rod; and the steam- discharging button further comprises a heart-shaped groove, wherein a downward movement of the steam-discharging button towards a predetermined position will cause a first end of the guiding rod to slide within the heart-shaped groove, and when the steam-discharging button is released after reaching the predetermined position, the first end of the guiding rod will slide to a lock position to lockingly engage with the heart- shaped groove, so as to keep the steam-discharging button at a steam-discharging position” and that the button mechanism of Bai is structurally and functionally unlike the applicant’s button assembly, the rejection of Bai in view of Lee is maintained.
Regarding the applicant’s argument that Bai does not teach the guiding rod, the structure described in the applicant’s arguments are not described within the claimed limitation, rather the structure relied on is a description based on Figure 5. Therefore, the guiding rod of Bai overcomes the claimed limitation.
Regarding the applicant’s argument that Bai does not teach a “steam- discharging button further comprises a heart-shaped groove,” Lee is used to overcome this argument as already set forth. Lee teaches heart shaped groove on button 1 (Lee [0035]), which overcomes the claimed button of the claim. Lee 
Regarding the applicant’s argument that Bai doesn’t teach the functional limitation of sliding of the first end of the guiding rod within the heart shaped groove into or out of a locked position, Lee is used to overcome the arguments as previously set forth. Lee teaches the heart shaped groove (Lee [0035]), which would perform the same functional limitations as recited in the claims. Lee has a pointer that slides into the heart shaped groove (Lee [0021]), which performs the same function as the sliding of a guide rod as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        10/13/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761